I regret to say I cannot agree with the majority of the court in regard to the $10,846.88 covered by county road warrants. In my opinion, under the facts of this case they were not "public money," as defined by our statute, at the time they came into the possession of the bank, and the surety on the depositary bond is not liable for the alleged deposits representing them. The whole transaction carried on by the county treasurer in regard to these warrants, with the active assistance of the bank, was absolutely illegal, and, if any loss resulted to the county therefrom, I think it is the treasurer and her bondsmen who are responsible therefor, and not the surety on the depositary bonds.
There has grown up in Arizona among custodians of public funds an increasing tendency to handle such funds without regard to the rules laid down by the legislature. Much loss has resulted to the public therefrom, and I fear the effect of the majority opinion will tend rather to encourage than discourage such illegal practices. If public officers feel they can shift the responsibility for the result of their illegal acts on others' shoulders, human experience shows that they will be less careful to comply with the law than if the responsibility rests upon them. *Page 392